Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on 11/29/2019.
Claims 1-3 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Jay Franklin (54105) on 3/19/2021 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:


1. (Currently Amended) 	An identifier based communication system comprising:
	a common communication path;
	a center station having a center station communication module and a center station controller connected to the center station communication module and connected to the common communication path through the center station communication module; and
	a plurality of distribution stations each including a distribution station communication module connected to the common communication path, a distribution station controller connected to the distribution station communication module, and a distribution station memory connected to 
	wherein the center station controller transmits an identifier setting mode command including a center transmission preliminary identifier value to the distribution stations following an identifier setting request input from [[the]] outside;
	each of the distribution stations includes a distribution station display displaying information on the preliminary identifier value and an identifier selection key operated to select the preliminary identifier value displayed on the distribution station display as the determined identifier value of the distribution station; and
	wherein in a state where either a next preliminary identifier value of [[the]] a setting mode or the center transmission preliminary identifier value is displayed on a corresponding distribution station display of each distribution station, when a corresponding identifier selection key of each distribution station is operated to be on, the distribution station controller stores the preliminary identifier value displayed on the corresponding distribution station display in a corresponding distribution station memory of the distribution station as a determined identifier value of the setting mode of the distribution station,
	the distribution station controller displays the corresponding determined identifier value of the setting mode on the corresponding distribution station display in a form different from the preliminary identifier value of the setting mode,
	the distribution station controller stores the corresponding determined identifier value of the setting mode in the corresponding distribution station memory, and then transmits to other distribution station, a next preliminary identifier value of the setting mode, which is a value increased by [[the]] a number N (positive integer) from the corresponding determined identifier value of the setting mode,
	the distribution station controller displays the center transmission preliminary identifier value received from the center station on the corresponding distribution station display after receiving the identifier setting mode command from the center station and until the distribution station controller receives the next preliminary identifier value of the setting mode from the other distribution station, and
	the distribution station controller sequentially displays the next preliminary identifier value of the setting mode received from the other distribution station on the corresponding distribution station display before the corresponding determined identifier value of the setting mode is stored in the corresponding distribution station memory.


	wherein the center station controller transmits an identifier modification mode command to the distribution stations following an identifier modification request input from the outside; and
	wherein in a state where either a next preliminary identifier value of [[the]] a modification mode or a preliminary identifier value based on [[the]] a pre-identifier is displayed on the corresponding distribution station display of each distribution station, when the corresponding identifier selection key is operated to be on, the distribution station controller stores the preliminary identifier value of the modification mode or the preliminary identifier value based on the pre-identifier displayed on the corresponding distribution station display in the corresponding distribution station memory as a determined identifier value of the modification mode of each distribution station,
	the distribution station controller displays the corresponding determined identifier value of the modification mode on the corresponding distribution station display in a form different from the preliminary identifier value of the modification mode,
	the distribution station controller stores the corresponding determined identifier value of the modification mode in the corresponding distribution station memory, and then transmits to other distribution station, a next preliminary identifier value of the modification mode, which has a value increased by the number N (positive integer) from the corresponding determined identifier value of the modification mode,
	the distribution station controller displays the preliminary identifier value based on [[the]] another pre-identifier having the same value as the pre-identifier stored in the corresponding distribution station memory on the corresponding distribution station display after receiving the identifier modification mode command from the center station and until the distribution station controller receives the next preliminary identifier value of the modification mode from the other distribution station,
	the distribution station controller sequentially displays the next preliminary identifier value of the modification mode received from the other distribution station on the corresponding distribution station display before the corresponding determined identifier value of the modification mode is stored in the corresponding distribution station memory, and
	the distribution station controller stores the pre-identifier stored in the corresponding distribution station memory in the corresponding distribution station memory as a corresponding determined identifier value of the modification mode in case that the corresponding identifier selection key is not operated to be on, and the distribution station does not receive another next preliminary identifier value of the modification mode within a predetermined time period after 

3. (Currently Amended)	The identifier based communication system of claim 2, wherein the distribution station controller displays the corresponding determined identifier value of the modification mode on the corresponding distribution station display in a form different from the preliminary identifier value of the modification mode after the pre-identifier stored in the corresponding distribution station memory is stored in the corresponding distribution station memory as the corresponding determined identifier value of the modification mode.


-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US Patent No. US 20180083938 A1 to Kim et al., discloses identifier based communication. 
USPG No. US 20180375721 A1 to Rondeau et al. discloses a master unit configured to determine an identifier.
US Patent No. US 5461608 A1 , to Yoshiyama increments ID value by one before sending to the next node.

The cited prior art taken alone or in combination fail to teach at least “wherein the center station controller transmits an identifier setting mode command including a center transmission preliminary identifier value to the distribution stations following an identifier setting request input from outside;
	each of the distribution stations includes a distribution station display displaying information on the preliminary identifier value and an identifier selection key operated to select the preliminary identifier value displayed on the distribution station display as the determined identifier value of the distribution station; and
	wherein in a state where either a next preliminary identifier value of a setting mode or the center transmission preliminary identifier value is displayed on a corresponding distribution station display of each distribution station, when a corresponding identifier selection key of each distribution station is operated to be on, the distribution station controller stores the preliminary identifier value displayed on the corresponding distribution station display in a corresponding distribution station memory of the distribution station as a determined identifier value of the setting mode of the distribution station,
	the distribution station controller displays the corresponding determined identifier value of the setting mode on the corresponding distribution station display in a form different from the preliminary identifier value of the setting mode,
	the distribution station controller stores the corresponding determined identifier value of the setting mode in the corresponding distribution station memory, and then transmits to other distribution station, a next preliminary identifier value of the setting mode, which is a value increased by a number N (positive integer) from the corresponding determined identifier value of the setting mode,
	the distribution station controller displays the center transmission preliminary identifier value received from the center station on the corresponding distribution station display after receiving the identifier setting mode command from the center station and until the distribution station controller receives the next preliminary identifier value of the setting mode from the other distribution station, and
	the distribution station controller sequentially displays the next preliminary identifier value of the setting mode received from the other distribution station on the corresponding distribution station display before the corresponding determined identifier value of the setting mode is stored in the corresponding distribution station memory.”, as  recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.




/PHILIP WANG/Primary Examiner, Art Unit 2199